Citation Nr: 0728004	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 21, 
1999, for the assignment of a total rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDING OF FACT

Effective January 21, 1999, the veteran was awarded service 
connection, with a 50 percent initial rating, for dysthymic 
disorder, resulting in a combined disability rating of 70 
percent for his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 21, 
1999, for the award of a total rating for compensation based 
upon individual unemployability, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence contained in the veteran's claims file.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

After reviewing the claims folder, the Board finds that the 
veteran has not been fully notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The Board observes that, as 
the veteran has already been assigned the earliest possible 
effective date for TDIU under VA regulations, there is no 
additional evidence or information that could possibly 
substantiate a claim to an effective date prior to January 
21, 1999.  Additionally, the Board notes that the veteran has 
not alleged that a claim for TDIU had been filed prior to 
January 21, 1999.  As such, despite such failure to provide 
the veteran with proper VCAA notification, the Board 
concludes that it may proceed with the veteran's claim 
because the errors were non-prejudicial to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

With respect to VA's duty to assist, the service medical 
records, VA medical records, and Social Security 
Administration, have been obtained and associated with the 
claims file. The veteran was also afforded an opportunity to 
testify at a personal hearing. There is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.

II.	Earlier effective date for TDIU

The veteran seeks an effective date prior to January 21, 
1999, for the award of a TDIU.  The veteran, through his 
spouse, has questioned why VA did not grant TDIU with an 
effective date beginning in 1991 when his symptoms of 
depression began; of August 31, 1995 when the veteran began 
treatment; or of June 14, 1998, the effective date of his 
award for Social Security benefits.  

Except as otherwise provided for in circumstances not 
applicable to this case, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original or reopened claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2006).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  If the applicable percentage standards set 
forth in 38 C.F.R. § 4.16(a) are not met, an extra-schedular 
rating is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b) (2006).  

In the present case, the veteran was awarded an effective 
date of January 21, 1999, as this was the date the RO found 
he met the schedular criteria under 38 C.F.R. § 4.16 for a 
total disability rating based on individual unemployability.  
The award of service connection, with a 50 percent initial 
rating, for dysthymic disorder was also effective from 
January 21, 1999.  Prior to January 21, 1999, the veteran had 
no disability rated 40 percent or more, with a combined 
rating of 70 percent or more; he was service-connected for 
bladder tear with a 30 percent disability rating and for 
right unilateral vasectomy with a zero percent disability 
rating, and his combined rating prior to January 21, 1999, 
was 30 percent, following a period of temporary total 
disability between May 29, 1991 and June 30, 1991.  Thus, 
because the veteran did not become eligible for a total 
rating prior to January 21, 1999, an earlier effective date 
cannot be assigned in the present case, as this was the 
earliest date entitlement arose.  The Board notes as an aside 
that the veteran has not challenged the effective date of the 
RO's grant of service connection for dysthymic disorder.  

In addition, the evidence does not establish that the veteran 
was rendered unemployable due solely to his service-connected 
disabilities prior to January 21, 1999, indicating that a 
total rating was not warranted under 38 C.F.R. § 4.16(b).  In 
determining whether an award of TDIU is warranted, VA may not 
consider the effect of nonservice-connected disabilities.  
See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

The Board notes that the claims file contains a December 1992 
letter authored by Dr. D.B.H. stating that he had added an 
additional note to the veteran's medical chart to the effect 
that he had been disabled and unable to do his normal 
vocation which involved manual labor with heavy lifting, and 
that he had been disabled since the date of his surgery on 
May 29, 1991.  However, the findings of Social Security 
Administration indicate that the veteran had not engaged in 
substantial gainful activity since June 14, 1998; and, in 
fact, the veteran stated in his disability report that he 
stopped working on June 14, 1998.

Although the Board is not bound by an award determination 
made by another government agency, such a determination must 
nonetheless be addressed.  Brown v. Brown, 4 Vet. App. 307 
(1993).  Within a May 2000 Social Security Administration 
decision, the veteran was awarded Social Security Disability 
benefits; and, as noted above, he was found to be disabled 
from gainful employment beginning June 14, 1998 due to 
primary diagnoses of colectomy and colostomy as well as 
secondary diagnoses of affective disorders.  The Social 
Security Administration determined that the primary diagnosis 
was colectomy and colostomy for which the veteran was unable 
to engage in substantial gainful activity but these 
disabilities are not service connected.  Thus, not until the 
veteran was service connected for his dysthymic disorder did 
the Social Security Administration evidence support a claim 
for TDIU.  

Applicable laws and regulations clearly stated the effective 
date of a grant of TDIU will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2006) 
(emphasis 
added).  Thus, as the veteran was not entitled to TDIU prior 
to January 21, 1999, 2000, the effective date granted by the 
RO was proper.  

In conclusion, the veteran has not established entitlement to 
an effective date earlier than January 21, 1999, for the 
award of a TDIU.  As a preponderance of the evidence is 
against the award of an earlier effective date, the benefit 
of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date earlier than January 21, 
1999, for the assignment of a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


